McNamee, J.
(dissenting). On December 28, 1932, claimant entered into a contract with the State for the performance of construction work and the furnishing of materials at Sing Sing Prison, and was to be paid therefor the sum of $17,085, the work to be completed on March 1, 1933. The claimant abandoned the work on May 4, 1933, contending the State had breached the contract, and on January 28, 1935, filed its claim for damages in the sum of $10,581.91, for work and materials. No other claim nor notice of claim was filed. No claim on account of delay was asserted. After trial the court gave judgment for the full amount and interest, amounting to $12,179.87.
It appears from the prevailing opinion below that, after the abandonment by the claimant, a final estimate of the work performed was made, and that the claimant signed and presented a proposed receipt for the amount said to be payable, and payment by the State was refused. It also similarly appears that the proposed receipt purported to “ reserve ” to the claimant the right to file a claim at some unspecified future time.
The Attorney-General resists the claim in the main on the ground that the Court of Claims had no jurisdiction of the subject-matter, because the claim, or notice thereof, was not filed within the period allowed by the statute, after its accrual.
The claimant urged, and the court below found, that claimant’s contract rights had been violated by the State, and that the abandonment of the work by claimant on May 4,1933, was legally justifiable. Accordingly, contract relations thereupon terminated; and, if so, a cause of action at once accrued to the claimant against the State. (Crowley v. Johnston, 96 App. Div. 319, 321, 322; Campbell v. Culver, 56 id. 591; Northrop v. Hill, 57 N. Y. 351, 355; Henderson v. State of New York, 115 Misc. 25, 30, 31; Bank of Utica v. Childs, 6 Cow. 238.)
But the claimant contends, and the Court of Claims held, that the claim did not accrue, and the time limited by the statute did not begin to run until the final estimate had been certified by the engineer in charge, on October 27, 1934. The making of an estimate, final or otherwise, of the amount of work done and furnished by the claimant, after it had abandoned the job and before letting the work to another contractor, cannot in law or in reason be held a revival or a continuance of contract relations with claimant. Those relations had ended on the election of the claimant. Nothing occurred between the State and the claimant to revive or renew them, nor was there any attempt to that end; on the contrary, the State let the contract to another. Thus the abandonment occurred, and the cause of action arose on May 4, 1933, and the *377claim was not filed until January 28 1935, a year and eight months thereafter.
Section 15 of the Court of Claims Act, as then in effect and in so far as material, provided: “ No claim other than for the appropriation of land shall be maintained against the State unless the claimant shall within six months after such claim shall have accrued, file in the office of the clerk of the Court of Claims and with the Attorney-General either a written claim or a written notice of intention to file a claim.” It has been held repeatedly that the filing of the claim within the statutory period is jurisdictional, and that a failure so to file is fatal. (Buckles v. State of New York, 221 N. Y. 418, 424; Henderson case, supra.) In like manner it has been held that a failure to file a notice of claim deprived the Court of Claims of jurisdiction. (Butterfield v. State of New York, 221 N. Y. 701; Lupfer v. State of New York, 118 Misc. 601, 603, 604.) That such was the purpose and result of the statute then in force is made further evident by the subsequent amendments thereof, which now permit the Court of Claims to extend the time to file in specified instances and for good cause shown, upon application to that court. (Laws of 1936, chap. 775; Laws of 1937, chap. 515.)
On the argument respondent’s counsel urged that the case of Waples Co. v. State of New York (178 App. Div. 357) was an authority to support the judgment here. That case had to do with damages on account of extra work and delay alleged to have been caused by the State. In his opinion Judge Lyon said, “ practically the only question to be considered by us is whether they [items of claim] constitute legal claims against the State.” The questions of accrual of the cause of action, or the timeliness of filing the claim, were not involved. The case has no application. In its brief the claimant argues that the case of O'Dowd v. State of New York (245 App. Div. 904) justified this judgment. There the Court of Claims found that “ claimant did not abandon the contract,” and, therefore, did not sever contractual relations; and the Appellate Division approved that finding. That was not true in tMs case. The two are fundamentally dissimilar.
The court below appeared to regard as significant the proposed receipt in which claimant “ reserved ” the right to file its claim at a future time. It is self-evident that the claimant by its own act could not extend its time to file a claim. “ Beserving ” such a right suggests raising one’s self by his boot straps. The statute prescribed the period.
The judgment should be reversed and the claim dismissed, with costs to the State.
Bliss, J., concurs.
Judgment affirmed, with costs.